Case: 13-14132   Date Filed: 03/19/2014   Page: 1 of 5


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14132
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cr-00056-GKS-TBS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

IBRAHIM ISSA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 19, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-14132    Date Filed: 03/19/2014    Page: 2 of 5


      Ibrahim Issa appeals his conviction for conspiring to pass, utter, possess, or

conceal counterfeit currency of the United States. 18 U.S.C. §§ 371, 472. Issa

challenges the denial of his motion for a judgment of acquittal. We affirm.

      Issa showed an employee of his cellular telephone store whom he had

befriended, Myron Daugherty, numerous counterfeit $100 bills packaged in an

envelope. Issa divulged that he, his father, and his uncle, Jimmy Farhat, had

purchased the counterfeit bills and passed some of it through his father’s check-

cashing store in Jacksonville, Florida, and that Issa had been safeguarding the bills

for Farhat, who planned to retrieve the envelope later that day and deliver it to a

person in Sarasota. Issa handled the counterfeit bills wearing rubber gloves, he

explained, to avoid leaving fingerprints, and he instructed Daugherty not to touch

the envelope before placing it inside a closet in the store. The envelope remained

at the store overnight.

      The next day, Daugherty took several of the counterfeit bills, five of which

he used to purchase a video game system advertised on Craigslist by a young

college student. Daugherty identified himself as “Lance” to the student, who

happened to record the number on Daugherty’s license plate. Later, Daugherty

regretted “ripping the kid off” and called the student to return the game system.

When Daugherty told the student that the bills were counterfeit, the student

responded that he had given some of the bills to an agent of the United States


                                          2
               Case: 13-14132      Date Filed: 03/19/2014     Page: 3 of 5


Secret Service, Charles Johnsten. Daugherty next attempted to use a counterfeit

bill at a restaurant, but the restaurant refused to accept the bill.

       Agent Johnsten called Daugherty, who identified himself falsely as “Lance”

and concocted a story that he had not known the bills were counterfeit when they

were given to him. A few days after Daugherty failed to appear for an interview at

the Secret Service office, Johnsten visited Issa’s store, where Daugherty confessed

to using counterfeit bills that Issa had been holding for Farhat. Daugherty turned

over $8,700 in counterfeit bills; repeated the story told him by Issa; and then lured

Issa to the store using a false tale about an emergency in Daugherty’s family.

       Issa agreed to an immediate interview and admitted to holding the

counterfeit bills for a friend, whom he refused to identify. Issa said he could tell

the bills were counterfeit because they were “a little whiter” than genuine bills.

After Johnsten left the store, Issa instructed Daugherty to deny that he knew

Farhat.

       During Issa’s trial, Daugherty testified that he gave a false name to avoid

being arrested on multiple outstanding warrants and to evade prosecution for using

counterfeit currency. Johnsten testified that Daugherty had a prior conviction for

embezzlement and multiple warrants for his arrest in Michigan and that Daugherty

had confessed to using the counterfeit bills and attempting to disguise his identity.

Johnsten acknowledged that the envelope had not been tested for fingerprints.


                                            3
               Case: 13-14132     Date Filed: 03/19/2014    Page: 4 of 5


      After the government rested its case, Issa moved for a judgment of acquittal.

Fed. R. Crim. P. 29. Issa argued that Daugherty’s testimony was incredible;

Johnsten’s testimony was insufficient to support a conviction; and forensic

evidence was lacking to connect him to the counterfeit bills. The district court

denied Issa’s motion.

      The jury convicted Issa of conspiring to pass, utter, possess, or conceal

counterfeit currency of the United States. See 18 U.S.C. §§ 371, 472. The jury

acquitted Issa of a second charge for possessing counterfeit currency. See id. § 2,

472. The district court sentenced Issa to eight months of imprisonment, followed

by one year of supervised release.

      Issa argues that the district court should have granted his motion for a

judgment of acquittal, but we disagree. Viewed in the light most favorable to the

prosecution, the government proved that Issa knowingly agreed with at least one

other person to pass, utter, possess, or conceal counterfeit currency and that Issa

committed an overt act in furtherance of that conspiracy. See id. §§ 371, 472. Issa

admitted to a federal agent that he was storing a large quantity of counterfeit bills

for another person. See United States v. Schlei, 122 F.3d 944, 975 (11th Cir. 1997)

(concluding that possession of a counterfeit bank note was an overt act in

furtherance of a conspiracy to possess and deliver false bank notes). Issa’s

admission, his refusal to disclose the source of the bills, his control over a large


                                           4
               Case: 13-14132     Date Filed: 03/19/2014    Page: 5 of 5


quantity of bills, and his segregation of the counterfeit bills from his store funds all

lent credence to Daugherty’s testimony that Issa had acquired the bills with family

members in a scheme to obtain and then distribute counterfeit bills. See United

States v. Sink, 586 F.2d 1041, 1049–50 (5th Cir. 1978) (affirming convictions for

conspiracy to import, possession, and passing of counterfeit bank notes when

defendant transported, used, concealed, and was found in possession of counterfeit

notes); see also United States v. Guida, 792 F.2d 1087, 1097 (11th Cir. 1986)

(“[A]ttempts to segregate . . . genuine currency from . . . counterfeit currency . . .

[is] indicative of . . . guilty knowledge.”). Issa challenges Daugherty’s credibility,

but “credibility determinations [rest within] the exclusive province of the jury,”

and Issa does not argue that Daugherty’s testimony is “unbelievable on its face.”

See United States v. Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997). Issa argues

that the jury’s decision to acquit him of possessing counterfeit currency

undermines his conviction, but “jury verdicts are insulated from review on the

ground that they are inconsistent,” United States v. Mitchell, 146 F.3d 1338, 1344

(11th Cir. 1998) (internal quotations, alteration, and citation omitted). The district

court did not err by denying Issa’s motion for a judgment of acquittal.

      We AFFIRM Issa’s conviction.




                                           5